NO. 07-00-0419-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  MARCH 30, 2001

                        ______________________________


                        ALLEN EUGENE MOTE, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

               NO. 57,403-L; HONORABLE JOHN T. FORBIS, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Allen Eugene Mote was convicted of the misdemeanor offense of record

of fraudulent court and sentenced on August 10, 2000, to confinement in the Randall

County Jail for 180 days and a fine of $500, probated for two years. A pro se notice of

appeal was filed on September 11, 2000.
       We have received a portion of the reporter’s record, but have not received the

clerk’s record in this matter. We have been notified by letter dated March 16, 2001, from

the court clerk that appellant has failed to pay for preparation of the record or to make

satisfactory arrangements with the clerk for doing so. Because we have responsibility to

avoid further delay and protect the parties’ rights, we abate this appeal and remand to the

Randall County Court at Law for a hearing. See Tex. R. App. P. 37.3(a)(2).


      Upon remand, the judge of the trial court shall immediately cause notice to be given

of and conduct a hearing to determine:


       1. Whether appellant has abandoned his appeal.

       2. If appellant has not abandoned his appeal, the court shall determine if
       appellant is indigent, and if so, whether counsel should be appointed to
       represent him.

       3. If appellant is not indigent, whether he has failed to make the necessary
       arrangements for prosecuting his appeal, and if he has not done so, what
       orders, if any, are necessary to ensure those arrangements are made.

       4. If it be determined that an attorney should be appointed to represent
       appellant, the name, address, and State Bar of Texas identification number
       of the attorney appointed.

       5. If any other orders are necessary to ensure the diligent and proper
       pursuit of this appeal.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental



                                              2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than May 1, 2001.


      It is so ordered.


                                                Per Curiam


Do not publish.




                                            3